FILE COPY


                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                        (512) 463-1312




                                    Friday, July 8, 2022

Mr. Jerry Reyes                                Joshua G.
2401 Ridgepoint Drive                          * DELIVERED VIA E-MAIL & POSTAL *
Bldg. H-2
MC: Y-956
Austin, TX 78754
* DELIVERED VIA E-MAIL *

RE:     Case Number: 22-0534
        Court of Appeals Number: 10-21-00217-CV
        Trial Court Number: D18-27516-CV

Style: IN THE INTEREST OF E.J.G., Z.M.E.G., AND M.B.G., CHILDREN


Dear Counsel:

        Today the Supreme Court of Texas issued the enclosed order in the above-referenced
case.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Kristen Golby, Deputy Clerk

cc:      Mr. Cedric Johnson (DELIVERED VIA E-MAIL)
         Ms. Nita Whitener (DELIVERED VIA E-MAIL)
         District Clerk Navarro County (DELIVERED VIA E-MAIL)
         Ms. Kerri K. Anderson-Donica (DELIVERED VIA E-MAIL)
         Mr. Gregory Lee Housewirth (DELIVERED VIA E-MAIL)